 



Exhibit 10.85
Erie Insurance Company and Erie Insurance Company of New York
Erie, Pennsylvania
AGGREGATE EXCESS OF LOSS REINSURANCE
ADDENDUM NO. 5
TERMINATION ADDENDUM
Amendment to the REINSURANCE CONTRACT made the first day of January, 1998,
between ERIE INSURANCE EXCHANGE, by and through its Attorney-in-Fact, ERIE
INDEMNITY COMPANY, of Erie, Pennsylvania, (hereafter called the “REINSURER”),
and ERIE INSURANCE COMPANY and its wholly owned subsidiary ERIE INSURANCE
COMPANY OF NEW YORK, both of Erie, Pennsylvania (herein referred to collectively
(or individually as the context requires) as the “COMPANY”)
It is understood and agreed that this Reinsurance Contract shall be terminated
on December 31, 2005, in accordance with Article 18 — Termination.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives.
In Erie, Pennsylvania, this 8th day of November, 2005.

         
ATTEST:
  ERIE INSURANCE COMPANY    
 
       
/s/ Margaret Porter
  /s/ J.R. Van Gorder    
 
       
 
  J. R. Van Gorder    
 
  Sr. Exec. V.P., Secretary & General Counsel    
 
       
 
  ERIE INSURANCE COMPANY    
ATTEST:
  OF NEW YORK    
/s/ Margaret Porter
  /s/ Philip A. Garcia    
 
       
 
  Philip A. Garcia    
 
  Executive Vice President & CFO    
 
       
 
  ERIE INSURANCE EXCHANGE, by    
 
  ERIE INDEMNITY COMPANY,    
ATTEST:
  Attorney-in-Fact    
 
       
/s/ Margaret Porter
  /s/ Michael S. Zavasky    
 
       
 
  Michael S. Zavasky    
 
  Senior Vice President    

27